NEUFELD, J. pro tempore,
concurring.
As a trial judge, I would find it very helpful if the Oregon Supreme Court would clarify whether the standard of review to be used in cases involving the application of ORS 135.747 is to be error of law or abuse of discretion. Having witnessed the practical impact of the current approach, which appears to be primarily a mathematical calculation, I believe that using abuse of discretion as the standard of review would be preferable because of the myriad of factors and circumstances that can contribute to case delay at the trial court level. If the standard of review is to be abuse of discretion, it would also be helpful if the Oregon Supreme Court could indicate what factors the Oregon appellate courts would consider in determining whether or not there has been an abuse of discretion.